780 So. 2d 955 (2001)
Joseph TAYLOR, Appellant,
v.
STATE of Florida, Appellee.
No. 4D01-194.
District Court of Appeal of Florida, Fourth District.
February 28, 2001.
Rehearing Denied April 12, 2001.
Joseph Taylor, South Bay, pro se.
No appearance required for appellee.
PER CURIAM.
Appellant Joseph Taylor appeals a trial court order summarily denying his amended motion for post-conviction relief in which he raised a challenge to his sentencing under Heggs v. State, 759 So. 2d 620 (Fla.2000).
We affirm that portion of the trial court's order which summarily denied appellant's Heggs challenge. The trial court attached record documentation showing that appellant's 65 month prison sentence fell within the guidelines under the 1994 laws as well. Thus, he is not entitled to relief under Heggs. See Battle v. State, 761 So. 2d 1177 (Fla. 4th DCA 2000).
Appellant also argued that his gain-time entitlement was illegally reduced under chapter 95-184, Laws of Florida. We affirm the summary denial of relief on this claim as well, because appellant's gain-time challenge must first be entertained in the Department of Corrections. If appellant is not satisfied with the DOC's ruling, then he can file a petition for writ of mandamus with the appropriate circuit court. See Black v. State, 771 So. 2d 1231 (Fla. 4th DCA 2000).
AFFIRMED.
WARNER, C.J., KLEIN and HAZOURI, JJ., concur.